DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/179,209.  Claims 1-3, 6-14, and 16-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
	Applicant’s argument alleging that the scope of amended independent claim 1, which incorporated the limitations of canceled claims 4 and 5, distinguishes claim 1 over the cited portions of LARACEY is found non-persuasive.  For instance, Applicant argues (Remarks at 8) that because independent claims 1, 14, and 20 did not previously recite a QR code, and Examiner’s claim interpretation of machine readable element included a magnetic card stripe, that somehow this distinguishes from the disclosure of LARACEY at paragraph 55 that the machine readable element can be further embodied by a magnetic stripe.  Paragraph 55 of LARACEY was cited for this disclosure for canceled claims 5 and 15, has been incorporated into the rejection of independent claims 1, 14, and 20.
	Applicant’s argument is not persuasive as it applies to the incorporation of previously presented claim 5 into the independent claims.  LARACEY at 0037 discloses “a customer swipes or presents a payment device” as part of a “purchase transaction conducted by a customer of a merchant system.”  This disclosure is the in the disjunctive “or” and is not limited to a customer 
	Applicant further argues that the recited identifier has been “variously equated to”:
"data encoded within the magnetic stripe" (p. 5), "a proxy" (p. 4, p.11 ), a link to download the digital wallet in a QR code (p. 5, p. 11), and "seed record" (p. 6) in Laracey with reference to various limitations of claims 1, 4, and 5, all referring to the same "identifier."
Remarks at 8. (quotation of Non-Final Action in original).  Examiner finds this characterization to be in error.  First, prior to amendment, the independent claims recited (1.1) an identifier that is captured through a reader at a point-of-sale system, and in the subsequent limitation (1.2) that the identifier is receive as input at a user interface . . .  as a machine readable element.  The identifier in each limitation is recited as associated with the first transaction.  At amended (1.1) the identifier is a unique numeric or alphanumeric code appeared in previously presented claim 4; at amended (1.2) the machine-readable element is a QR code or a barcode appeared in previously presented claim 5.  Each of these claims depended directly from the system of claim 1 and invoked the identifier and machine-readable element, respectively.  
	Second, Applicant’s arguments with respect to the claim interpretation of the recited identifier are not persuasive.  The first limitation does not positively recite the receipt of an identifier, but describes an identifier as a captured part of the data stored in the database.  It is the database that is positively recited to as a structure performing the function of storing.  See an identifier and wherein the identifier is a unique numeric or alphanumeric code assigned to the first transaction.  The Non-Final Action explicitly states that this identifier . . . assigned to the first transaction is the proxy identifier.  See Non-Final Action at 11 (“LARACEY discloses the identifier as a “proxy identifier,” which is associated with a primary account number, which is an alphanumeric code.”) (citing to LARACEY at 0017).  
	Third, the Non-Final Action makes clear at several points the relationship between the “proxy identifier” and the “seed record.”  LARACEY is cited as disclosing the “merchant system” as the recited user interface, receiving a “purchase transaction,” and creating a “seed record” from the received identifier of the first purchase transaction; this received identifier has not been previously associated with the wallet account of the merchant system.).  Non-Final at 5 (LARACEY at 37, 38).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-3, 6, 7, 11-14, 16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2013/0317928 A1 (hereinafter “LARACEY”) in view of U.S. Pre-Grant Publication US 2014/0249948 A1 (hereinafter “GRAYLIN”).

	Regarding independent claims 1, 14, and 20, LARACEY discloses:
1.1	 one or more databases configured to electronically store data corresponding to a purchase history of a user, the purchase history including payment account information for a first transaction captured through a reader at a point-of-sale system at the time of the first transaction and an identifier associated with the first transaction,
[0011] In some embodiments, digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. . .   For 
[0017] The provisioning of the digital wallet includes associating the received payment card data . . . with the customer's digital wallet. In some embodiments the actual payment account information . . . is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like.
[0032] Pursuant to some embodiments, the provisioning of a new digital wallet may include the storage of the received payment card information in a secure storage device or network, and generating an identifier (or "proxy") which allows the digital wallet to reference the payment card information in the secure storage device or network. The proxy may further be associated with a wallet identifier assigned to the new customer. In this manner, a digital wallet may be created that is seeded with basic information associated with the customer, including the customer contact information (such as mobile phone number) and a proxy or identifier usable to lookup or retrieve the payment card information.
		wherein the identifier is a unique numeric or alphanumeric code assigned to the first transaction;
[0017] . . . In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like.
LARACEY at [0017] (disclosing the identifier as a “proxy identifier,” which is associated with a primary account number, which is an alphanumeric code.)
Claim Interpretation: Adding the wherein clause to limitation (1.1) above, to include the limitation of canceled claim 4, places the recitation to the identifier outside of the scope of the positively recited one or more databases configured to electronically store data.  This interpretation holds for independent claims 14 and 20, directed to a computer readable medium and method, respectively, because they each positively recite electronically store one or more databases data.  The fact that the data is captured through a reader at a point-of-sale system is not positively recited; it merely describes the recited data.  Similarly, adding this wherein clause to the description of the data—what the data includes, how it was received by the POS terminal, and its association with an identifier—places it outside the scope of the database structure performing the storing function.
1.2	 and a computing system in communication with the one or more databases, the computing system being configured to: 
	receive, as input at a user interface via an application providing access to a digital wallet, a machine-readable element comprising a QR code or a barcode having the identifier associated with the first transaction encoded therein, wherein the identifier is not previously associated with the digital wallet in the one or more databases;
Claim Interpretation:  The phrase identifier associated with the first transaction is interpreted as an identifier of the machine readable element; e.g. if the machine readable element is the magnetic stripe of a customer credit card received by a magnetic stripe reader as an input at the user interface POS terminal, then the identifier is the data encoded within the magnetic stripe, that is now associated with the first transaction.  
[0037] Reference is now made to FIG. 2, where a process 200 for creating a wallet account pursuant to some embodiments is described. Process 200 may be performed by a system such as the system 100 of FIG. 1. For example, process 200 may be performed in association with a purchase transaction conducted by a customer of a merchant system 106. Although embodiments are described as being performed in conjunction with a purchase transaction, embodiments may also be used in a registration process, where a customer swipes or presents a payment device in order to create a "seed" record in a digital wallet, without conducting a payment transaction.
[0038] Processing begins at 202 where a wallet enrollment system 114 (or other device operated to perform the processing of FIG. 2) receives transaction data from a payment transaction involving a user and a payment device. For example, the transaction data may be received from a merchant point of sale location at which a user has presented a payment device for a purchase The transaction processing at the merchant may proceed as a normal transaction; however, some or all of the transaction data may be transmitted (in parallel, in real time, or in a batch mode) to the wallet enrollment system 114 at 202, including, for example, data from Track 1 and/or Track 2 of a magnetic stripe of the payment device, as well as information identifying the user. For example, processing at 202 may include transmitting or preparing to transmit the following information to the wallet enrollment system: the user's name, the primary account number ("PAN") of the payment device, and an expiry date. In some embodiments, the user may be prompted to provide additional information such as an email address, a phone number, or the like.
LARACEY at 37, 38 (disclosing the “merchant system” as the recited user interface, receiving a “purchase transaction,” and creating a “seed record” from the received identifier of the first purchase transaction; this received identifier has not been previously associated with the wallet account of the merchant system.).
	Moreover, LARACEY discloses the use of a QR code as presented by the enrollment device of the merchant system and scanned by the user device:
[0055] In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For example, a QR code may be generated which encodes a URL to a download location for the mobile wallet application (which may be personalized for the consumer). The consumer may be prompted to operate their mobile device and scan the QR code to initiate download and installation of the mobile wallet application.
LARACEY at 55 (disclosing the machine-readable element as a QR code, which can be personalized to the specific user and scanned to initiate the mobile wallet application.),
1.3	 based on input of the machine-readable element, search the one or more databases to determine the payment account information associated with the identifier encoded in the machine-readable element;
[0039] In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by 
[0040] At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term "seed record" generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user.
LARACEY at 39, 40 (disclosing the information received from the first transaction, the input of the machine readable element; as a “seed record” that is stored in a wallet database for retrieval; i.e. data can be searched and retrieved in a database).
1.4	 generate, at the user interface, a prompt requesting confirmation of adding the payment account information for the first transaction to the digital wallet;
1.5	 receive, as input at the user interface, positive confirmation to the generated prompt
LARACEY at [0016] (“This wallet registration request message can be initiated by the point of sale terminal or it can be initiated elsewhere in the authorization processing network (e.g., such as at an acquirer, an issuer, a merchant processor, a gateway, or in the payment network itself). In some embodiments, generation (and transmission) of the wallet registration request message may require permission or acceptance by the customer. In some embodiments, this permission or acceptance is obtained at the point of sale (e.g., by presenting a message to the customer on a customer facing point of sale device, such as that shown and described below in conjunction with FIG. 5). In some embodiments, the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like.”);
1.6	 and populate the digital wallet with the payment account information.
LARACEY at [0017] (“The provisioning of the digital wallet includes associating the received payment card data (e.g., from Track 1 and/or Track 2 of the payment card or the like) with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and 
	While LARACEY at 37 discloses embodiments “being performed in conjunction with a purchase transaction, embodiments may also be used in a registration process, where a customer swipes or presents a payment device in order to create a "seed" record in a digital wallet, without conducting a payment transaction.  LARACEY does not explicitly disclose that “presents the payment device” involves a machine readable code via an application providing access to a digital wallet.
	However, LARACEY does not explicitly disclose: at (1.2) receive . . . via an application providing access to a digital wallet, a machine-readable element.
	GRAYLIN discloses the recited user interface as a device which scans a QR code presented by a digital wallet on a customer mobile device:
1.2	receive, as input at a user interface via an application providing access to a digital wallet, a machine-readable element having the identifier associated with the first transaction encoded therein, wherein the identifier is not previously associated with the digital wallet in the one or more databases;
[0070] The devices, systems, and methods allow for the loading of encrypted magnetic stripe track data into the memory means of the MST that can later be decrypted and transmitted to the POS, or can be transmitted encrypted to the mobile communication device and then routed to the payment server for decryption and processing for loading a wallet account on the server or processing a POS transaction. The devices, systems, and methods provide for the ability to use the stored track data or swiped track data for virtual checkout environments for a more secure and lower cost transaction for merchants.
[0075] The mobile communication device 500 may include a mobile checkout application 502, one or more shopping applications 504, and one or more The mobile checkout application 502 stores payment and personal data in hardware and/or peripheral devices of the mobile communication device 500, such as the MST 100 or the wallet application described above; and/or in the remote checkout server 600 or cloud. The mobile checkout application 502 retrieves or receives customer data and payment card data from the hardware; peripheral devices, such as the MST 100; the wallet application described above.
[0076] There can be many versions of the checkout application 502 for different mobile platforms including, but not limited to, Android.TM., iOS.TM. and Windows.TM. mobile phones and tablet devices.
[0077] The checkout application 502 allows a customer to complete a transaction originated either from a same mobile communication device 500, or from another computing device, such as a desktop or other computing device. The checkout application 502 may also be . . . launched by the user and used to scan a quick response (QR) code representation of the transaction. Each of these modes of operation are described in further detail below.
GRAYLIN at 70, 75-77 (disclosing a mobile device with storage system (MST) for machine-readable credentials, where a digital wallet is used to transmit the stored payment credentials via a QR code to a POS terminal to complete a payment transaction).
	The invention of GRAYLIN discloses a mobile checkout system involving a customer using an application on a mobile device to complete a purchase for goods on a merchant’s checkout server.  Thus, GRAYLIN is analogous art to LARACEY and the present invention.  
	Where LARACEY discloses the recited user interface as a “merchant system” with “enrollment device” for receiving a machine readable input, and the associated wallet enrollment steps; and where GRAYLIN discloses that the machine readable input may be a QR code from a digital wallet; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the merchant system with enrollment device of LARACEY to receive a machine readable input as our QR code from a digital wallet 

	Regarding claim 2, LARACEY discloses:
2.1	 during the first transaction, a recording storing the payment account information is automatically created in the one or more databases.
	LARACEY at [0040] (“For example, a user who has already established an existing digital wallet with payment account details for a Visa® credit card, and who is conducting a purchase transaction using a MasterCard® debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet.”).
	LARACEY at [0052] (“The consumer then swipes or taps (depending on whether the card is a magnetic stripe card or an RFID card) a first payment card on reader 306. The card data is transmitted from the enrollment device 304 to a remote wallet enrollment platform for processing. The card data (such as, for example, Track 1 and Track 2 data from a magnetic stripe payment card) are read by the reader 306, passed to the enrollment device 304 for association with the information entered by the consumer (e.g., the mobile phone number entered by the 
	LARACEY discloses that the payment account information, embodied here as “card data,” is transmitted from the enrollment device to the remote wallet enrollment platform, for “association with the information entered by the consumer.”  In other words, it is automatically transmitted to a database, where the payment card data becomes associated with a newly created digital wallet [0052] or is added to an existing “active record” account [0040].  
	Therefore claim 2 is rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 3, LARACEY discloses:
3.1	 the payment account information includes at least one of credit card information or debit card information.
	LARACEY at [0015] (“In the illustrative example, an individual (the "customer") has several payment cards, including a debit card issued by a first bank (referred to as "First Bank") and a credit card issued by a second bank (referred to as "Second Bank").
	LARACEY discloses the payment card information as including a debit card or credit card.  Therefore claim 3 is rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 6, LARACEY discloses:
6.1	 the machine-readable element is included on a printed or digital receipt associated with the first transaction.
	LARACEY at [0055] (“In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For 
	LARACEY discloses a QR code as the machine readable element, and a QR code may be embedded in either printed or digital media.  As discussed above, regarding independent claim 1 at (1.2), LARACEY also discloses the machine-readable element as scanned with respect to a first transaction.  The “wallet installation message” is associated with a first transaction, where the user may install the digital wallet application by scanning the QR-code and subsequently receiving the associated payment account information from that first transaction with the newly enrolled digital wallet application.  Therefore claim 6 is rendered obvious by LARACEY in view of GRAYLIN.
	Regarding claims 7 and 16, LARACEY discloses:
7.1	 upon receiving positive confirmation to the generated prompt, the computing system is configured to create the digital wallet, associate the digital wallet with the user, and electronically store data corresponding to the digital wallet in the one or more databases.
	LARACEY at [0039-40] (“In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like). For example, an illustrative user interface 500 for prompting for such information is shown in FIG. 5 (where a user interface 500 that may be displayed on a display device 502 at a point of transaction is shown). At 206, the 
	LARACEY discloses the user being prompted to positively confirm or “consent” to store transaction data as part of a “seed record” in a wallet database.  The “seed record” corresponds to the transaction data of a user and the digital wallet.  Therefore claims 7 and 16 are rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 11, LARACEY discloses:
11.1	 during a second transaction, the computing system is configured to receive as input information regarding one or more items to be purchased by the user, and the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	However, GRAYLIN discloses what LARACEY does not, namely:
	GRAYLIN at [0087-89] (“The checkout server 600 hosts one or more of the web services and exposes them as application program interfaces (APIs) 602 called Checkout APIs for online/mobile merchants to develop their shopping application(s). . . . In one aspect, the shopping application creates a checkout token that is used to uniquely identify a payment transaction by calling an API method hosted by the checkout server 600. Information about the transaction including product information, price and amount, and flow control information such 
	LARACEY discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet.  Thus, LARACEY discloses a second transaction at the computing system where the user may pay with the stored information in the digital wallet.  GRAYLIN discloses the use of a “shopping application to browse and items to a shopping cart for checkout and purchase.”
	The invention of the present claim 11 is the digital wallet system of LARACEY, where (i) in a subsequent, second transaction, payment information is received at the point-of-sale as stored in the “active record” of the digital wallet,; and (ii) the purchase is made using a digital shopping cart in the wallet application, as disclosed by GRAYLIN.  In other words, the present claim 11 is the invention of LARACEY with a digital shopping cart used at checkout.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the merchant system with enrollment device of LARACEY to with the digital shopping cart on a mobile wallet application, at a point-of-sale terminal, because the combination yields the present invention as a predictable result. Therefore claim 11 is rendered obvious by LARACEY in view of GRAYLIN.

	Regarding claim 12, LARACEY discloses:
12.1	 the computing system is configured to generate payment for the one or more items in the digital shopping cart with the payment account information in the digital wallet to complete the second transaction.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the digital shopping cart.
	However, GRAYLIN discloses what LARACEY does not, namely:
	GRAYLIN at [0087-89] (“The checkout server 600 hosts one or more of the web services and exposes them as application program interfaces (APIs) 602 called Checkout APIs for online/mobile merchants to develop their shopping application(s). . . . . In one aspect, the shopping application creates a checkout token that is used to uniquely identify a payment transaction by calling an API method hosted by the checkout server 600. Information about the transaction including product information, price and amount, and flow control information such as redirection URLs are provided as input parameters. . . . In this example, the user or customer 900 is browsing using a shopping application 504 on the user's mobile communication device 500. The customer 900 launches the shopping application 504, such as an opera ticket application. The customer 900 uses the shopping application 504 to browse and add items to a shopping cart for checkout and purchase.”).
	LARACEY, as discussed above with respect to claims 10 and 11, discloses a second transaction at the computing system where the user may pay with the stored information in the “active record” digital wallet.  GRAYLIN discloses the digital shopping cart as the “shopping application on the user's mobile communication device” configured for “checkout and purchase.”  Modifying the digital wallet system of LARACEY to include the shopping application of 

	Regarding claim 13, LARACEY discloses:
13.1	 the computing system is configured to pair with and transfer the digital shopping cart to a checkout terminal, and payment for the one or more items in the digital shopping cart is completed at the checkout terminal with the digital wallet.
	LARACEY at [0039] (“In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like).”)
	LARACEY does not disclose: the computing system is configured to pair with and transfer the digital shopping cart to a checkout terminal, and payment for the one or more items in the digital shopping cart is completed at the checkout terminal with the digital wallet.
	However, GRAYLIN discloses what LARACEY does not, namely:
	GRAYLIN at [0087-89] (“The checkout server 600 hosts one or more of the web services and exposes them as application program interfaces (APIs) 602 called Checkout APIs for online/mobile merchants to develop their shopping application(s). . . . . In one aspect, the shopping application creates a checkout token that is used to uniquely identify a payment transaction by calling an API method hosted by the checkout server 600. Information about the transaction including product information, price and amount, and flow control information such as redirection URLs are provided as input parameters. . . . In this example, the user or customer 
	LARACEY discloses that payment is completed at the checkout terminal using the digital wallet.  GRAYLIN discloses a system where the “shopping application” pair[s] with and transfer[s] its items to the application programming interface (API) of the merchant checkout server.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the interaction with the merchant checkout server of GRAYLIN with the checkout terminal of LARACEY.  Therefore claim 13 is rendered obvious by LARACEY in view of GRAYLIN.

	Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LARACEY in view of GRAYLIN and further in view of U.S. Pre-Grant Publication US 2018/0165781 A1 (hereinafter “RODRIGUEZ”).

	Regarding claims 8 and 17, LARACEY discloses:
8.1	 during the first transaction, the computing system is configured to encrypt the payment account information with a temporary reference number that points to a first memory location at which the payment account information is stored, the temporary reference number is erased after a specified time period.

	LARACEY at [0019] (“In some embodiments, when a payment card is added (e.g., in response to a wallet registration request message) to a new (or existing) digital wallet, the payment card record in the wallet is considered to be a "seed" or partial record, and additional steps may be required from the customer to complete the information about the payment card in the wallet (e.g., to verify the customer's ownership of the account, to provide usage rules, to provide name, address and other contact information, or the like).”);
	LARACEY at [0031] (“If the customer did not previously have a digital wallet provisioned, this data (received by the wallet enrollment system 114 from a wallet request message or messages) is used to create a new "seed" digital wallet account in the customer's name with the swiped payment card as the initial payment instrument in the digital wallet. If the customer did previously have a digital wallet provisioned, this information from the wallet request message is used by the wallet enrollment system 114 to update an existing digital wallet of the customer (by adding the new payment card to the existing digital wallet of the customer).”).
	LARACEY does not disclose: encrypt the payment account information [. . .]
 that points to a first memory location at which the payment account information is stored.
	However, RODRIGUEZ discloses what LARACEY does not, namely:

	The invention of LARACEY discloses a system that associates payment account information from a first transaction with a user account, which is stored as a “seed record” with a “proxy identifier,” which acts as a temporary reference to update or “seed” a digital wallet account with the payment account information from the first transaction.  This discloses all elements of claims 8 and 17 but for encrypt the payment account information, where the temporary reference number points to a first memory location.
	The invention of RODRIGUEZ discloses a digital identity system, one embodiment of which includes a digital wallet application.  Thus, RODRIGUEZ is analogous art to LARACEY, GRAYLIN, and the present invention.  RODRIGUEZ discloses encrypting the payment account information and storing it at enumerated locations within a memory, where the first store, is a secure store, made possible by encrypting the identifier.
	LARACEY discloses the system with enrollment device and digital wallet application; GRAYLIN discloses the machine readable input as received by the system via a QR code on a 

	Regarding claims 9 and 18, LARACEY discloses:
9.1	 during populating the digital wallet with the payment account information, the computing system is configured to retrieve the payment account information using the temporary reference number and to encrypt the payment account information with a permanent reference number, the permanent reference number being stored in the digital wallet in place of the payment account information.
	LARACEY at [0040] (“At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term ‘seed record’ generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed 
	LARACEY at [0042] (“Processing continues at 210 where additional data and/or verification details are received from the user, and the seed record is converted to an active record in the wallet enrollment system 114.”).
	LARACEY does not disclose: encrypt the payment account information with a permanent reference number, the permanent reference number being stored in the digital wallet in place of the payment account information.
	However, RODRIGUEZ discloses what LARACEY in view of GRAYLIN does not, namely:
	RODRIGUEZ at [0108] (“The purpose of the various data stores 24, 31, 33, 34 within the digital identity system 1 is described in further to detail below. Suffice it to say that user data is held on behalf of users of the digital identify system 1 in the secure store 24. Each piece of user data is encrypted using an encryption keys ("user keys", generated by the user key generator 102) that are held only by the user himself, i.e. which are not stored within the digital identity system 1 itself. Each piece of user data is stored as the value of a database key-value pair of the secure store 24.”)
	LARACEY discloses the steps of “seeding” or populating the digital wallet with payment account information to create an “active record” for the digital wallet, and RODRIGUEZ discloses information or “user data” as encrypted with a “database key-value pair” in place of storing the data itself within the wallet application.  Combining the encryption and storage steps of RODRIGUEZ with the steps of “seeding” and creating an “active record” in the digital wallet by LARACEY, is equivalent to the creation of a permanent reference number, which encrypts payment account information for retrieval.  This combination is the invention as claimed in dependent claims 9 and 18 of the present application. Therefore claims 9 and 18 are rendered obvious by LARACEY in view of GRAYLIN and further in view of RODRIGUEZ.

	Regarding claim 10, LARACEY discloses:
10.1	 during a second transaction, the computing system is configured to receive payment from the digital wallet by pointing to a second memory location at which the permanent reference number is stored.
	LARACEY at [0040-42] (“For example, a user who has already established an existing digital wallet with payment account details for a Visa® credit card, and who is conducting a purchase transaction using a MasterCard® debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet. Processing continues at 208 where the user is notified of the creation of the seed record. For example, this notification may be transmitted to the user as an email message, as a text message, as a phone call or the like, prompting the user to verify details in the seed record and to add any additional data needed to convert the seed record to an active record. . . . Processing continues at 210 where additional data and/or verification details are received from the user, and the seed record is converted to an active record in the wallet enrollment system 114.”).
	LARACEY does not disclose: pointing to a second memory location at which the permanent reference number is stored.
	However, RODRIGUEZ discloses what LARACEY does not, namely:

	RODRIGUEZ at [0108] (“The purpose of the various data stores 24, 31, 33, 34 within the digital identity system 1 is described in further to detail below. Suffice it to say that user data is held on behalf of users of the digital identify system 1 in the secure store 24. Each piece of user data is encrypted using an encryption keys ("user keys", generated by the user key generator 102) that are held only by the user himself, i.e. which are not stored within the digital identity system 1 itself. Each piece of user data is stored as the value of a database key-value pair of the secure store 24.”)
	LARCACEY discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet, and RODRIGUEZ discloses that payment information (‘user data”) is stored at a second memory location, with a permanent reference number (“database key-value”).  The step of receiv[ing] payment from the digital wallet system in a subsequent or second transaction, as disclosed by LARACEY, where the payment information is stored and retrieved according to RODRIGUEZ, is precisely that of the 

	Regarding claim 19, LARACEY discloses:
19.1	 during a second transaction, the computing system is configured to receive as input information regarding one or more items to be purchased by the user, and the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	LARACEY at [0040-42] (disclosing a transaction with the “active record” in the digital wallet).
	LARACEY does not disclose: the computing system is configured to generate a digital shopping cart including the one or more items to be purchased.
	However, GRAYLIN discloses what LARACEY does not, namely:
	GRAYLIN at [0087-89] (disclosing a “shopping application” with “shopping cart” for “checkout and purchase.”
	The limitation of claim 19 is commensurate in scope with that of claim 11, analyzed and rejected above as obvious over LARACEY in view of GRAYLIN.  However, claim 19 depends from claim 18, which is disclosed by LARACEY in view of RODRIGUEZ.
	The invention of LARACEY discloses a transaction, subsequent to the first transaction, involving the stored payment information in the “active record” digital wallet.  Thus, LARACEY discloses a second transaction at the computing system where the user may pay with the stored information in the digital wallet.

	The invention of the present claim 19 is the digital wallet system of LARACEY, where (i) in a subsequent, second transaction, payment information is received at the point-of-sale as stored in the “active record” of the digital wallet,; and (ii) the purchase is made using a digital shopping cart in the wallet application, as disclosed by GRAYLIN.  In other words, the present claim 19 (as with claim 11) is the invention of LARACEY with a digital shopping cart used at checkout.  Modifying LARACEY with the use of a digital shopping cart on a mobile wallet application, at a point-of-sale terminal, yields the present invention as a predictable result.  
	Therefore claim 19 is rendered obvious by LARACEY in view of GRAYLIN and further in view of RODRIGUEZ.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner




/STEVEN S KIM/Primary Examiner, Art Unit 3685